


--------------------------------------------------------------------------------


AGREEMENT OF SALE AND PURCHASE OF ASSETS


THIS AGREEMENT OF SALE AND PURCHASE OF ASSETS (this“Agreement”) entered into
effective as of January 1, 2008,  among:  (i) ENERGAS RESOURCES, INC., a
Delaware corporation, with an address of 800 NE 63rd Street, 3rd Floor, Oklahoma
City, Oklahoma  73105 (“Energas”); (ii) TGC, INC., a Kentucky corporation and a
wholly-owned subsidiary of Energas, with an address of 800 NE 63rd Street, 3rd
Floor, Oklahoma City, Oklahoma  73105 (“TGC”); (iii) AT GAS GATHERING SYSTEMS,
INC., an Oklahoma corporation and a wholly-owned subsidiary of Energas (“ATG”);
and (iv) WILDCAT ENERGY CORP., a Nevada corporation, with an address of P.O. Box
3008, London, Kentucky  40743 ("Buyer").  For purposes of this Agreement,
Energas, TGC and ATG are sometimes each referred to individually as “Seller” and
collectively as the “Sellers.”


W I T N E S S E T H:


WHEREAS, the Sellers possess and use the Purchased Assets (as hereinafter
defined), as indicated on the Schedules hereto, in connection with oil and gas
production in southeast Kentucky (the “Business”); and


WHEREAS, the Sellers desire to sell, and Buyer desires to purchase, the
Purchased Assets, and the Seller desire to assign and Buyer desires to assume
the Assumed Obligations (as defined herein), all on the terms contained herein;


NOW THEREFORE,  for and in consideration of the premises and of the mutual
agreements hereinafter set forth, the parties hereto agree as follows:


I.  DEFINITIONS


As used herein, in addition to other terms defined in this Agreement, the
following terms shall have the meaning ascribed thereto.


“Assumed Contracts” shall mean the agreements, leases, contracts and other
arrangements listed on Schedules II(1)(b), II(1)(c), II(1)(e) and II(1)(g).


“Assumed Obligations” shall have the meaning set forth in Section II(3).


“Bill of Sale and Assignment” shall have the meaning set forth in Section
III(3)(a)(v).


“Cash Payment” shall have the meaning set forth in Section II(2)(a).


“Closing” shall have the meaning set forth in Section III(1).


“Closing Date” shall have the meaning set forth in Section III(1).


“Deed” or “Deeds” shall have the meaning set forth in Section III(3)(a)(iv).



 
- 1 -

--------------------------------------------------------------------------------

 

“Effective Date” shall have the meaning set forth in Section III(2).


“Mortgage” shall have the meaning set forth in Section II(2)(b).


“Promissory Note” shall have the meaning set forth in Section II(2)(b).


“Purchase Price” shall have the meaning set forth in Section II(1).


“Purchased Assets” shall have the meaning set forth in Section II(1)(a).


“Records” shall have the meaning set forth in Section II(1)(f).


“Transaction” means the purchase and sale of the Purchased Assets and the
assumption of the Assumed Obligations as contemplated by this Agreement.


II.  SALEOF ASSETS/ASSUMPTION OF OBLIGATIONS


(1)            Transfer of Assets.  Upon the terms and subject to the
conditions, exceptions and reservations in this Agreement, and subject to
Section II(2), at the Closing, each Seller shall sell, transfer, assign and
deliver to Buyer, and Buyer shall purchase and assume from such Seller, such
Seller’s respective interest in the Purchased Assets, as indicated on the
Schedules hereto.  The consideration to be paid by Buyer to the Sellers for the
Purchased Assets shall be Two Million Three Hundred Thousand Dollars
($2,300,000.00) (the “Purchase Price”).  The  assets to be purchased by Buyer
under this Agreement (the “Purchased Assets”) shall consist of all right, title
and interest of the Sellers (if any) in and to the following (and for purposes
of this Article II, “Seller” shall refer to that Seller identified on the
corresponding Schedule with respect to the described Purchased Asset):


(a)            all of the oil and gas properties and interests, producing and
non-producing, owned by Sellerin fee as listed on Schedule II(1)(a) attached
hereto and made a part hereof;


(b)            all of Seller’s interest in oil and gas leases, oil, gas and
mineral leases, subleases, easements, farmin agreements, farmout agreements,
royalty agreements, overriding royalty agreements, and/or net profits interest
agreements as listed all as listed on Schedule II(1)(b) attached hereto and made
a part hereof;


(c)            all right, title and interests of Seller (if any) in, to and
under or derived from all presently existing and valid unitization, pooling and
communitization agreements, declarations and orders, and the properties covered
and the units created thereby (including, but not limited to, all units formed
under orders, regulations, rules or other official acts of any federal, state of
other governmental agency having jurisdiction), which relate to or affect any of
the properties and interests of Seller referenced in Section II(1)(a) or (b)
above, in each case as listed on Schedule II(1)(c) attached hereto and made a
part hereof;
 
(d)            all right, title and interest of Seller (if any) in or to all
personal property, (including, but not limited to, any wells, piping, tanks,
boilers, tools, equipment, injection facilities, saltwater disposal facilities,
compression facilities, gathering systems, gas treating

 
- 2 -

--------------------------------------------------------------------------------

 

facilities, gas processing plants and facilities, machinery, vehicles and office
furniture as listed on Schedule II(1)(d) attached hereto and made a part hereof;


(e)            all regulatory permits, licenses and authorizations relating to
the Purchased Assets as listed on Schedule II(1)(e) attached hereto and made a
part hereof, to the extent such Permits are assignable;
 
(f)            all right, title and interest of Seller (if any) in and to all
lease files, land files, well files, gas and oil sales contract files, gas
processing files, division order files, abstracts, title opinions, land surveys,
non-proprietary seismic records, gravity maps, electric logs, geological and
geophysical prospect maps, geological base maps and all other books, records,
files, maps and accounting records (collectively the "Records") relating to the
interest or property described in Section II(1)(a), (b), (c) or (d) above; and
 
(g)            all right, title and interest of Seller (if any) in, to and under
or derived from the agreements, contracts or other arrangements listed on
Schedule II(1)(g) attached hereto and made a part hereof hereto.


(2)            Purchase Price


The Purchase Price shall be in the following form:


(a)            A cash payment of One Hundred Thousand Dollars ($100,000.00) to
Energas in immediately available funds (the “Cash Payment”), the receipt of
which is hereby acknowledged by Energas; and


(b)            A non-recourse promissory note executed in favor of Energas in
the original principal amount of Two Million Two Hundred Thousand Dollars
($2,200,000.00), in the form attached as Exhibit II(2)(b) - 1 (the “Promissory
Note”), which shall be secured by mortgage and security agreements (the
“Mortgage”) in the form attached as Exhibit II(2)(b) – 2, and assignments of
production and proceeds (the “Assignment”) in the form attached as Exhibit
II(2)(b) – 3, an original of each of which shall be lodged for recording in the
real estate records of the appropriate county clerk’s office promptly following
the Closing.


(3)            Assumption of Obligations


Upon the terms and subject to the conditions, exceptions and reservations in
this Agreement, and subject to Section II(2), at the Closing, Buyer shall assume
by instruments of assumption as set forth in Section III(3), the following (the
“Assumed Obligations”):


(a)            all duties and obligations arising under the Assumed Contracts
from and after the Effective Date (as defined herein); and


 
(b)
all costs and expenses associated with the Business arising from and after the
Effective Date including, but not limited to, all payroll obligations and
liabilities of the Sellers with respect to the employees employed by the Sellers
in connection with the Business, all of whom are identified on Schedule
II(3)(b)attached hereto


 
- 3 -

--------------------------------------------------------------------------------

 

 
(c)
and made a part hereof, from and after the Effective Date (which shall include,
without limitation, January 2008 payroll).





III.  CLOSING


(1)            Closing Date


The closing of the Transaction contemplated by this Agreement (the  "Closing"),
shall take place on the date of execution of this Agreement (the  "Closing
Date") at the offices of Energas Resources, Inc, 800 NE 63rdStreet, Oklahoma
City, Oklahoma or at such other location agreed to by Buyer and Seller.  Buyer
and Seller may, by written agreement, postpone the Closing Date to a date
mutually acceptable to both parties in which case that date shall become the
“Closing Date”.


(2)            Effective Date


Buyer and the Sellers hereby agree that Closing the Transaction shall be deemed
to have occurred at 12:01 a.m. EST on January 1, 2008 (“Effective Date”).  The
Buyer assumes the Assumed Obligations effective as of the Effective Date (even
if incurred after the Effective Date) except as otherwise specifically provided
in this Agreement.


(3)            Actions Taken at Closing.  At the Closing, the following events
shall occur, each event being deemed to have occurred simultaneously with the
other events:


(a)            Actions By Buyer.  At the Closing, Buyer shall do the following:


(i)            Buyer shall deliver the Cash Payment pursuant to instructions to
be provided by Seller at the Closing;


(ii)            Buyer shall deliver the Promissory Note duly executed by an
authorized officer of Buyer;


(iii)            Buyer shall deliver the Mortgage duly executed by an authorized
officer of Buyer;
(iv)            Buyer shall execute the quitclaim deeds set forth as Exhibit
III(3)(a)(iv) – 1 and Exhibit III(3)(a)(iv) – 2 (the “Deeds”);


(v)            Buyer shall execute  a bill of sale, assignment and assumption
agreement in the form attached hereto as Exhibit III(3)(a)(v) (the “Bill of Sale
and Assignment”); and


(vi)            Buyer shall execute a separate memoranda of assignment for each
instrument identified on Schedule II(b), (c) or (g) that is currently of record
in the real estate records of the county in which the subject property is
situated (collectively, the “Assignment Memoranda”), a form of which is set
forth as Exhibit III(a)(vi), which Assignment Memoranda

 
- 4 -

--------------------------------------------------------------------------------

 

shall be lodged for recording in the real estate records of the appropriate
county clerk’s office promptly following the Closing; and


(vii)            Buyer shall execute certificates of transfer with respect to
any vehicles identified on Schedule II(1(d) (collectively, the “Vehicle
Titles”).


(b)            Actions By the Sellers. At the Closing, each appropriate Seller
shall do the following:


(i)            Seller shall execute the Deeds;


(ii)            Seller shall execute the Bill of Sale and Assignment;


(iii)            Seller shall execute each Assignment Memoranda;


(iv)            Seller shall execute the Vehicle Titles; and


(v)            Seller shall deliver the Records to Buyer.


IV.  REPRESENTATIONS AND WARRANTIES OF THE SELLERS


Each Seller represents and warrants to Buyer as follows:


1.            Organization and Existence. Seller is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation and has all requisite corporate power and authority to own,
operate and lease its properties and to carry on its business as now conducted.


2.            Authority of Seller. The execution, delivery and performance by
Seller of this Agreement, and all other agreements to be entered into among the
parties contemplated hereby, have been duly and validly authorized and approved
by all necessary corporate action on the part of Seller.


3.            Brokers and Finders Fees.  Seller has not incurred any obligation
or liability, contingent or otherwise, nor made any agreement with respect to
any broker's or finder' s fees arising out of or in any way related to the
transactions contemplated by this Agreement for which Buyer shall have any
responsibility whatsoever.
 
4.            Sufficiency of Purchased Assets, Assumed Contracts.  The Purchased
Assets (a) constitute all of the assets, tangible and intangible, of any nature
whatsoever, necessary to operate the Business in the manner presently operated
by Seller (but do not constitute substantially all of the assets of Seller), and
(b) include all of the operating assets of Seller used in connection with the
Business.  The Schedules to this Agreement contain an accurate and complete
list, and the Sellers have delivered to Buyer (either directly or through legal
counsel) accurate and complete copies, of all Assumed Contracts, which
constitute all written agreements, instruments and documents existing with
respect to operation of the Business.

 
- 5 -

--------------------------------------------------------------------------------

 

5.            Disclaimer of Title to Purchased Assets, Limitation of Reps and
Warranties.


(a)            WITHOUT LIMITING AND SUBJECT TO THE REPRESENTATIONS AND
WARRANTIES OF SELLER SET FORTH IN SECTIONS IV(1), IV(2) AND IV(3) ABOVE, THE
PURCHASED ASSETS ARE BEING ASSIGNED AND TRANSFERRED “AS IS, WHERE IS,” THE
SELLERS ARE NOT MAKING ANY OTHER REPRESENTATIONS OR WARRANTIES, WRITTEN OR ORAL,
STATUTORY, EXPRESS OR IMPLIED, CONCERNING THE PURCHASED ASSETS, INCLUDING,
WITHOUT LIMITATION, ANY REPRESENTATION OR WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE, ALL OF WHICH ARE HEREBY EXPRESSLY EXCLUDED AND
DISCLAIMED.  IN ADDITION, WITHOUT LIMITING THE GENERALITY OF THE PRIOR SENTENCE,
SELLER MAKES NO, AND EXPRESSLY HEREIN ALSO DISCLAIMS, ANY REPRESENTATION OR
WARRANTY REGARDING THE FUTURE FINANCIAL PERFORMANCE OF THE PURCHASED ASSETS, AND
THE SELLERS ALSO EXPRESSLY DISCLAIM ANY REPRESENTATION OR WARRANTY REGARDING ANY
BUSINESS OR FINANCIAL PROJECTIONS MADE AVAILABLE TO BUYER REGARDING THE
PURCHASED ASSETS OR THE BUSINESS RELATED THERETO.  NONE OF THE SELLERS NOR THEIR
RESPECTIVE REPRESENTATIVES SHALL HAVE OR BE SUBJECT TO ANY LIABILITY TO BUYER
RESULTING FROM THE DISTRIBUTION TO BUYER, OR BUYER’S USE OF, ANY INFORMATION
WITH RESPECT TO THE PURCHASED ASSETS OR THE BUSINESS RELATED THERETO AND ANY
INFORMATION, DOCUMENTS OR MATERIAL MADE AVAILABLE TO BUYER IN MANAGEMENT
PRESENTATIONS OR IN ANY OTHER FORM IN EXPECTATION OF THE TRANSACTION
CONTEMPLATED HEREIN OR IN ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED IN
CONNECTION HEREWITH.
 
(b)                       BUYER HEREBY ACKNOWLEDGES THAT THE PURCHASED ASSETS
HAVE BEEN USED FOR EXPLORATION, DEVELOPMENT, AND PRODUCTION OF OIL AND GAS AND
THAT THERE MAY BE PETROLEUM, PRODUCED WATER, WASTES, OR OTHER SUBSTANCES OR
MATERIALS LOCATED IN, ON OR UNDER THE PURCHASED ASSETS OR ASSOCIATED THEREWITH.
PERSONAL PROPERTY AND SITES INCLUDED IN THE PURCHASED ASSETS MAY CONTAIN
ASBESTOS, NATURALLY OCCURRING RADIOACTIVE MATERIAL (“NORM”) OR OTHER HAZARDOUS
MATERIALS.  NORM MAY AFFIX OR ATTACH ITSELF TO THE INSIDE OF WELLS, MATERIALS,
AND EQUIPMENT AS SCALE, OR IN OTHER FORMS.  THE WELLS, MATERIALS, AND EQUIPMENT
LOCATED ON, OR INCLUDED IN THE ASSETS MAY CONTAIN NORM, ASBESTOS AND OTHER
WASTES OR HAZARDOUS MATERIALS.  NORM, ASBESTOS OR ASBESTOS CONTAINING MATERIAL
AND/OR OTHER WASTES OR HAZARDOUS MATERIALS MAY HAVE COME IN CONTACT WITH VARIOUS
ENVIRONMENTAL MEDIA AND EQUIPMENT, INCLUDING WITHOUT LIMITATION, WATER, SOILS OR
SEDIMENT.  SPECIAL PROCEDURES MAY BE REQUIRED FOR THE ASSESSMENT, REMEDIATION,
REMOVAL, TRANSPORTATION, OR DISPOSAL OF ENVIRONMENTAL MEDIA OR EQUIPMENT,
WASTES, ASBESTOS, NORM AND OTHER HAZARDOUS
 

 
- 6 -

--------------------------------------------------------------------------------

 

MATERIALS FROM SUCH ASSETS OR PROPERTIES.  THE EXISTENCE OF NORM, ASBESTOS,
ASBESTOS CONTAINING MATERIAL OR HAZARDOUS MATERIALS IN, ON OR RELATING TO ANY OF
THE PURCHASED ASSETS SHALL NOT CONSTITUTE OR GIVE RISE TO ANY CLAIMS BY BUYER.
 
(c)            THE SELLERS MAKE NO WARRANTY OR REPRESENTATION, EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE, WITH RESPECT TO SELLER’S TITLE TO ANY OF THE PURCHASED
ASSETS.  ACCORDINGLY, BUYER SHALL RECEIVE ONLY SELLER’S RIGHT, TITLE AND
INTEREST, IF ANY, TO THE PURCHASED ASSETS.
 


 
V. REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to the Sellers as follows:


1.            Organization and Existence. Buyeris a corporation duly organized,
validly existing and in good standing under the laws of its state of
incorporation and has all requisite corporate power and authority to own,
operate and lease its properties and to carry on its business as now conducted.


2.            Authority of Seller. The execution, delivery and performance by
Buyer of this Agreement, and all other agreements to be entered into among the
parties contemplated hereby,have been duly and validly authorized and approved
by all necessary corporate action on the part of Buyer.


3.            Acknowledgement of Disclaimers and Limitations.  BUYER HEREBY
ACKNOWLEDGES AND ACCEPTS THE DISCLAIMERS AND LIMITATIONS WITH RESPECT TO THE
SELLERS’REPRESENTATIONS AND WARRANTIES AND BUYER’S CLAIMS AS SET FORTH IN
SECTION IV(4)(A), (B) AND (C) ABOVE.


4.            Brokers and Finders Fees.  Buyer has not incurred any obligation
or liability, contingent or otherwise, nor made any agreement with respect to
any broker's or finder' s fees arising out of or in any way related to the
transactions contemplated by this Agreement for which any Seller shall have any
responsibility whatsoever.


VI.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES


Regardless of any investigation at any time made by or on behalf of any party
hereto or of any information any party may have in respect thereof, all
representations and warranties made hereunder or pursuant hereto or in
connection with the Transaction shall survive the Closing until the second
anniversary of the Closing Date.







 
- 7 -

--------------------------------------------------------------------------------

 

VII.  COVENANTS


(1)            Conduct of Business.  From the date of this Agreement to the
Closing Date, the Sellers shall conduct the business and operations respecting
the Purchased Assets in the ordinary course of business consistent with past
practices.


(2)            Access.  The Sellers have allowed and will continue to allow
Buyer and such persons as Buyer may designate to consult with the Seller's
agents or employees, to inspect the Purchased Assets and to examine the wells,
well locations, and geological and geophysical records relating thereto, all at
Buyer's sole cost, risk and expense.


(3)            Maintenance of the Assets.  Prior to Closing, the Sellers will
use efforts consistent with past practices to maintain the Purchased Assets.


(4)            Consents.  Buyer and the Sellers shall use reasonable efforts to
secure consent from all parties from whom consent is required to transfer the
Assumed Contracts.


VIII.  CONDITIONS TO OBLIGATIONS OF BUYER AND SELLER


(1)            Conditions to Buyer's Performance.  The obligation of Buyer to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction on or prior to the Closing Date of all of the following conditions,
any one or more of which may be waived, in whole or in part, in writing by
Buyer:


(a)            The representations and warranties by the Sellers contained in
this Agreement shall be true and correct in all material respects as of the date
when made and as of the Closing Date.


(b)            There shall have been no material adverse change in the physical
condition of the Purchased Assets as of the Closing Date, except depletion
through normal production within authorized allowables and rates of production,
and depreciation of equipment by ordinary wear and tear.


(c)            No suit or other proceeding shall be pending or threatened before
any court or governmental agency seeking to restrain, prohibit, or declare
illegal, or seeking substantial damages in connection with, the purchase and
sale contemplated by this Agreement.


(d)            The Sellersshall have performed or complied with all agreements
and covenants required by this Agreement for which performance or compliance is
required prior to or at the Closing Date.


(2)            Conditions to Seller's Performance.  The obligation of the
Sellersto consummate the transactions contemplated by this Agreement is subject
to the satisfaction on or prior to the Closing Date of all of the following
conditions, any one or more of which may be waived, in whole or in part, in
writing by Seller:

 
- 8 -

--------------------------------------------------------------------------------

 

(a)            The representations and warranties by Buyer contained in this
Agreement shall be true and correct in all material respects as of the date when
made and as of the Closing Date.


(b)            There shall have been no material adverse change in the physical
condition of the Purchased Assets as of the Closing Date, except depletion
through normal production within authorized allowables and rates of production,
and depreciation of equipment by ordinary wear and tear.


(c)            No suit or other proceeding shall be pending or threatened before
any court or governmental agency seeking to restrain, prohibit, or declare
illegal, or seeking substantial damages in connection with, the purchase and
sale contemplated by this Agreement.


(d)            Buyer shall have performed or complied with all agreements and
covenants required by this Agreement for which performance or compliance is
required prior to or at the Closing Date.


IX.  ASSUMPTION


Buyer hereby assumes and agrees to fulfill, perform, pay and discharge (or cause
to be fulfilled, performed, paid or discharged) all of each Seller's respective
obligations and liabilities incurred in the ordinary course of business relating
to the possession, operation or use of the Purchased Assets arising or incurred
on or after the Effective Date.


X. INDEMNIFICATION




(1)            Indemnification by Buyer.  Buyer shall indemnify, defend and hold
harmless Seller against and from any claim, cause of action, loss, cost or
expense or damage (including attorneys fees) incurred or suffered by Seller:


(a)               caused by or arising out of or relating to the Assumed
Obligations;


(b)               caused by or arising from the breach of any covenant or
agreement by Buyer contained in this Agreement or any other agreements to be
entered as contemplated hereby; and


(c)               arising from or relating to acts or omissions occurring on or
after the Effective Date with respect to the Purchased Assets.


(2)            Indemnification by the Sellers.  Each Seller shall indemnify,
defend and hold harmless Buyer against and from any claim, cause of action,
loss, cost or expense or damage (including attorneys fees) incurred or suffered
by Buyer:


(a)               caused by or arising from the breach of any covenant or
agreement by such Seller contained in this Agreement or any other agreements to
be entered as contemplated hereby; and

 
- 9 -

--------------------------------------------------------------------------------

 

(b)               arising from or relating to acts or omissions occurring before
the Effective Date with respect to the Purchased Assets.


(3)            Notice.  The right of a party to indemnification hereunder is
contingent upon receipt by the indemnifying party of reasonably prompt written
notice of a claim for indemnification from the party seeking indemnification.
The party seeking indemnification pursuant to this Section X shall have the
right at its sole cost and expense, to participate in any legal action for which
indemnification is sought. However, the party from whom indemnification is
sought shall have the sole right to settle or otherwise dispose of such legal
action in any manner it deems appropriate.    The party seeking indemnification
shall make personnel and records available to the indemnifying party for defense
of claims  or legal actions, as reasonably requested by the  indemnifying party
and shall take such reasonable actions  as may be necessary to mitigate its
damages, which cost  of mitigation shall be covered by Section X.  To the extent
of any payment of the amounts in accordance with Section X, the indemnifying
party shall be subrogated to all rights the indemnified party has against third
parties for the matter so indemnified against.


(4)            Limitations.  Notwithstanding any other provision of this
Agreement, the indemnification obligation shall be limited to, and not exceed,
the following:


(a)            The indemnity obligation of the Sellers shall be limited to and
not exceed so much of the Purchase Price received by the Sellers from Buyer at
the time the indemnity obligation is due (excluding any interest paid by Buyer
to Energas under the Promissory Note); and


(b)            The indemnity obligation of Buyer shall be limited to and not
exceed an amount equal to the Purchase Price.




XI.  POST CLOSING MATTERS


After the Closing, the Sellers and Buyer agree to take all such further actions
and to execute, acknowledge and deliver all such further documents that are
necessary or useful in carrying out the purposes of this Agreement or of any
document delivered pursuant hereto.


  XII.  MISCELLANEOUS


(1)            Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been given if
delivered to:


 Sellers:
Energas Resources, Inc.
TGC, Inc.
AT Gas Gathering Systems, Inc.
Attn.:  George Shaw, President
800 NE 63rd Street, 3rd Floor
Oklahoma City, Oklahoma  73105
Telephone:  (405) 879-1752

 
- 10 -

--------------------------------------------------------------------------------

 

Facsimile:  (405) ____________




and, if to Buyer:


Wildcat Energy Corp.
P.O. Box 3008
London, Kentucky  40743
Telephone:  (606) 877-8553
Facsimile:  (___) ____________


Either party may change the name and address for notice at any time by providing
written notice in accordance with this Section XI(1).


(2)            Further Assurances.  Each of the parties shall execute such
documents and other papers and take such further actions as may be reasonably
required or desirable to carry out the provisions hereof and the transactions
contemplated hereby, including but not limited to, such further instruments of
assignment, transfer, conveyance, endorsement, direction or authorization and
other documents as Buyer or its counsel may request in order to perfect title of
Buyer and its successors and assigns to the Purchased Assets, or as the Sellers
or their counsel may reasonably request in order to effectuate the purposes of
this Agreement.


(3)            Costs and Expenses.  Except as otherwise provided in this
Agreement, the Sellers and Buyer shall each pay their own expenses incident to
this Agreement and the transactions contemplated herein, including, without
limitation, fees of attorneys and accountants, irrespective of whether such
transactions shall be consummated.


(4)            Entire Agreement.  This Agreement (including the Exhibits and
Schedules) contains the entire agreement among the parties with respect to the
Transaction, and supersedes all prior agreements, written or oral, with respect
thereto.


(5)            Waivers and Amendments.  This Agreement may be amended,
superseded, canceled, renewed or extended, and the terms hereof may be waived,
only by a written instrument signed by the parties hereto or, in the case of a
waiver, by the party waiving compliance.  No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver of any partial exercise of any such right, power
or privilege, preclude any further exercise thereof or the exercise of any other
such right, power or privilege.


(6)            Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Kentucky applicable to
agreements made and to be performed entirely within such State other than with
respect to the conflict of laws provisions of such jurisdiction.


(7)            Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties and their legal successors and
representatives.  This Agreement shall not be

 
- 11 -

--------------------------------------------------------------------------------

 

assignable except by operation of law by Buyer or the Sellers without the prior
written consent of the other party or parties (as the case may be) hereto.


(8)            Counterparts.  This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.  Each counterpart may consist of a number of copies
hereof each signed by less than all, but together signed by all of the parties
hereto.


(9)            Exhibits and Schedules.  The exhibits and schedules are a part of
this Agreement as if fully set forth herein.  All references herein to sections,
subsections, clauses, exhibits and schedules shall be deemed references to such
parts of this Agreement, unless the context shall otherwise require.


(10)            Headings.  The headings in this Agreement are for reference
only, and shall not affect the interpretation of this Agreement.


(11)            Waiver.  Any failure of any party or parties to comply with any
of its or their obligations, agreements or conditions herein contained may be
waived in writing, but not in any other manner, by the party or parties to whom
such compliance is owed. No waiver of, or consent to a change in, any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of, or
consent to a change in, other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.




Remainder of Page Intentionally Left Blank; Signature Page Follows
IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
effective as of the date first above written, but actually as of the dates set
forth below.


BUYER:                                                                                             
 SELLERS:


WILDCAT ENERGY
CORP.                                                            ENERGAS
RESOURCES, INC.


By: /s/ Blair J.
Merriam                                                 By:    /s/ George
Shaw                                                  
        Blair J.
Merriam                                                               George
Shaw
Its: V.
Pres.                                                                 Its:       President                                               
 
Date: 1/17/2008                                                                 
  Date: Jan. 17, 2008






TGC, INC.


By:        /s/ George Shaw                                                
            George Shaw

Its:     President                                                 


Date: Jan. 17, 2008






AT GAS GATHERING SYSTEMS, INC.


By:          /s/ George Shaw                                              
            George Shaw

Its:      President                                                


Date: Jan. 17, 2008













 
- 12 -

--------------------------------------------------------------------------------

 

EXHIBIT II(2)(b) – 1


Promissory Note


[To be attached]





 
- 13 -

--------------------------------------------------------------------------------

 

EXHIBIT II(2)(b) – 2


Mortgage


[To be attached]



 
- 14 -

--------------------------------------------------------------------------------

 

EXHIBIT II(2)(b) – 3


Assignment


[To be attached]





 
- 15 -

--------------------------------------------------------------------------------

 

EXHIBIT III(3)(a)(iv) – 1


Deed – Laurel County


[To be attached]



 
- 16 -

--------------------------------------------------------------------------------

 





EXHIBIT  III(3)(a)(iv) – 2


Deed – Whitley County


[To be attached]



 
- 17 -

--------------------------------------------------------------------------------

 





EXHIBIT III(3)(a)(v)


Bill of Sale and Assignment


[To be attached]



 
- 18 -

--------------------------------------------------------------------------------

 





EXHIBIT III (3)(a)(vi)


Memorandum of Assignment (Form)


[To be attached]



 
- 19 -

--------------------------------------------------------------------------------

 



SCHEDULE II(1)(a)


Owned Real Property




Laurel County PigSite


Being all of that certain property conveyed to TGC, Inc., by deed from Farley
Lawson and Ruby Lawson, husband and wife, dated March 2, 2006, of record in Deed
Book 632, page 554 in the Laurel County Clerk’s Office, more particularly
described as follows:


Located and being in Laurel County, Kentucky, and being more particularly
described as follows:


Beginning at a cross tie fence post in a wire fence, a corner of a tract of land
conveyed to Clarence and Alice Cupp (Deed Book 167, Page 171), and in the
northerly Right-of-Way (R/W) of KY 1189, said point being North 76 deg. 10 min.
33 sec. West, 246.92 feet from the intersection of the westerly R/W of KY 830;


Thence, leaving said R/W, with said Cupp’s line, as fenced, for two (2) courses
and distances, as follows;


1)
North 50 deg. 53 min. 27 sec. East, 146.96 feet to a stone (found) at a corner
of a wire fence;

2)
South 80 deg. 48 min. 55 sec. East, 153.68 feet to a cross tie fence post in a
wire fence, in a westerly R/W of KY 830.



Thence, leaving said Cupp line, with said R/W of KY 830, South 11 deg. 32 min.
31 sec. West, 129.79 feet to a point at the intersection of the said R/W of KY
830 and the aforesaid R/W of KY 1189;


Thence, leaving the said R/W of KY 830 with said R/W of KY 1189, North 76 deg.
10 min. 33 sec. West, 246.92 feet to the point of beginning, and containing
0.561 ACRES, as surveyed by Wm. Kenneth Wilson, P.E., L.S. on September 26,
1987.


This description prepared from a physical survey conducted by Wm. Kenneth
Wilson, P.E., L.S. #2834 on September 26, 1987.




Whitley CountyCompressor Site


Being all of that certain property conveyed to Energas Resources, Inc., by deed
from Logos Resources, Inc., dated July 1, 2004, of record in Deed Book 460, page
154 in the Whitley County Clerk’s Office, more particularly described as
follows:

 
- 20 -

--------------------------------------------------------------------------------

 

A Lot 210 feet by 210 feet (approximately 1 acre) with and including a
Compressor building at 224 Cane Creek Road, Williamsburg, Kentucky  40769,
subject to any utility easements as may exist, and said public right-of-way.





 
- 21 -

--------------------------------------------------------------------------------

 

SCHEDULE II(1)(b)


Leases, Easements, Etc.




LEASES AND ASSIGNMENTS


Laurel County:


1)
Oil and Gas Lease dated October 10, 2006, between Richard and Barbara
Cellentani, lessors, and TGC, Inc., lessee, of record at Lease Book 71, Page 127
in the Laurel County Clerk’s Office.



2)
Oil and Gas Lease dated April 15, 2005, between Roy N. & Ollie Chesnut, lessors,
and TGC, Inc., lessee, of recorded at Lease Book 68, Page 586 in the Laurel
County Clerk’s Office.



3)
Oil and Gas Lease dated January 27, 2005, between Mark and Tammie Crook,
lessors, and TGC, Inc., lessee, of record at Lease Book 68, Page 273 in the
Laurel County Clerk’s Office.



4)
Compressor Station, Operating and Storage Yard Lease dated August ___, 2007,
between Mark Crook and Tammie Crook, lessors, and AT Gas Gathering Systems,
Inc., lessee, of record in Lease Book ___, Page ___ in the Laurel County Clerk’s
Office.



5)
Oil and Gas Lease dated April 22, 2005, between Bill S. and Marsha Detherage,
lessors, and TGC, Inc., lessee, of record at Lease Book 68, Page 584 in the
Laurel County Clerk’s Office.



6)
Oil and Gas Lease dated February 2, 2005, between Charlie and Anna Rose Frazier,
lessors, and TGC, Inc., lessee, of record in Lease Book 68, Page 276 in the
Laurel County Clerk’s Office.



7)
Oil and Gas Lease dated July 14, 2005, between Dean Johnson, lessor, and TGC,
Inc., lessee, of record in Lease Book 69, Page 134 in the Laurel County Clerk’s
Office.



8)
Oil and Gas Lease dated September 7, 2006, between Franklin-Zella Proffitt,
lessor, and TGC, Inc., lessee, of record in Lease Book 71, Page 48 in the Laurel
County Clerk’s Office.



9)
Oil and Gas Lease dated February 1, 2005, between Warren and Tammy Rueter,
lessors, and TGC, Inc., lessee, of record in Lease Book 68, Page 300 in the
Laurel County Clerk’s Office.


 
- 22 -

--------------------------------------------------------------------------------

 

Oil and Gas Lease dated September 29, 2006, between Edward and Naomi Snyder,
lessors, and TGC, Inc., lessee, of record in Lease Book 71, Page 101 in the
Laurel County Clerk’s Office.


11)
Oil and Gas Unit Lease dated January 10, 2005, between Randy Sulfridge, et al.,
lessors, and TGC, Inc., lessee, of record in Lease Book 68, Page 233 in the
Laurel County Clerk’s Office.



Whitley County:


1)
Oil and Gas Lease, dated October 19, 2006, between Nannie Adkins, lessor, and
TGC, Inc., lessee, of record in Lease Book 86, Page 333 of the Whitley County
Clerk’s Office.



2)
Oil and Gas Lease dated April 1, 2004, between Lela C. Ball, lessor, and Logos
Resources, Inc., of record at Lease Book 84, Page 447 in the Whitley County
Clerk’s Office.  The lessee’s interest in the foregoing Lease was assigned to
Energas Resources, Inc., by virtue of an Assignment of Oil and Gas Leases dated
May 25, 2004, of record in Lease Book 84, Page 724 in the Whitley County Clerk’s
Office.



3)
Oil and Gas Lease dated May 8, 1985, between Dean Chambers, lessor, and Logos
Resources, Inc., of record at Lease Book 51, Page 181 and in Book 51 at Pages
12-15, each in the Whitley County Clerk’s Office.  The lessee’s interest in the
foregoing Lease was assigned to Energas Resources, Inc., by virtue of an
Assignment of Oil and Gas Leases dated May 25, 2004, of record in Lease Book 84,
Page 724 in the Whitley County Clerk’s Office.



4)
Oil and Gas Lease dated May 10, 2004, between Aileen Childers, lessor, and Logos
Resources, Inc., lessee, of record in Lease Book 84, Page 443 in the Whitley
County Clerk’s Office.  The lessee’s interest in the foregoing Lease was
assigned to Energas Resources, Inc., by virtue of an Assignment of Oil and Gas
Leases dated May 25, 2004, of record in Lease Book 84, Page 724 in the Whitley
County Clerk’s Office.



5)
Oil and Gas Lease dated October 23, 2000, between Charles H. Cox and Catherine
Cox, lessors, and Baltimore Royalty Limited, lessee, of record in Lease Book 84,
Page 20 in the Whitley County Clerk’s Office.  The lessee’s interest in the
foregoing Lease was assigned to Logos Resources, Inc., by virtue of an
Assignment of Oil and Gas Leases dated May 25, 2004, of record in Lease Book 84,
Page 69 in the Whitley County Clerk’s Office, and subsequently assigned to
Energas Resources by virtue of an Assignment of Oil and Gas Leases dated
______________, of record in Lease Book ___, Page ___ in the Whitley County
Clerk’s Office



6)
Oil and Gas Lease dated August 21, 2006, between Everette F. Davis and Zella M.
Davis, lessors, and TGC, Inc., lessee, of record in Lease Book 86, Page 167 in
the Whitley County Clerk’s Office.


 
- 23 -

--------------------------------------------------------------------------------

 

Oil and Gas Lease dated August 22, 2006, between Ricky J. Davis and Katrina
Davis, lessors, and TGC, Inc., lessee, of recorded in Lease Book 86, Page 169 in
the Whitley County Clerk’s Office.


8)
Oil and Gas Lease dated June 1, 2003, between Noah Mahan and Wanda Mahan,
lessors, and Logos Resources, Inc., lessee, of record in Lease Book 84, Page 439
in the Whitley County Clerk’s Office.  The lessee’s interest in the foregoing
Lease was assigned to Logos Resources, Inc., by virtue of an Assignment of Oil
and Gas Leases dated May 25, 2004, of record in Lease Book 84, Page 69 in the
Whitley County Clerk’s Office.



9)
Oil and Gas Lease dated August 15, 2003, between Mitchell and Mary Perkins,
lessors, and Logos Resources, Inc., of record in Lease Book 84, Page 724 in the
Whitley County Clerk’s Office.  The lessee’s interest in the foregoing Lease was
assigned to Logos Resources, Inc., by virtue of an Assignment of Oil and Gas
Leases dated May 25, 2004, of record in Lease Book 84, Page 69 in the Whitley
County Clerk’s Office.



10)
Oil and Gas Lease dated June 28, 2005, between Gerri Vanover, lessor, and Logos
Resources, Inc., lessee, of record in Lease Book 84, Page 16 in the Whitley
County Clerk’s Office.  The lessee’s interest in the foregoing Lease was
assigned to Logos Resources, Inc., by virtue of an Assignment of Oil and Gas
Leases dated May 25, 2004, of record in Lease Book 84, Page 69 in the Whitley
County Clerk’s Office.


 
- 24 -

--------------------------------------------------------------------------------

 

SCHEDULE II(1)(c)


Unitization, Pooling and Communitization Agreements, Etc.






All agreements referenced on Schedule II(1)(b), to the extent that such
agreements are of the nature described in Section II(1)(c),are incorporated
herein by referenced.

 
- 25 -

--------------------------------------------------------------------------------

 

SCHEDULE II(1)(d)


Wells, Pipelines, Facilities and Other Personal Property




TGC, Inc. Operated  Oil and Gas Wells And Leases


Well
Permit No.
Quadrangle
County
Carter Coordinates
W.I.
N.R.I.
Wilkerson, Opal & Elmer #1
14392
Blackwater
Laurel
15-H-67
1400FSL, 1350FWL
100%
81.25%
Crook, Farce & Bryan #1
14740
Lily
Laurel
11-H-66
300FSL, 1050 FEL
100%
87.5%
Crook, Mark & Tammy #2*
98823
Lily
Laurel
11-H-66
1300 FSL, 1025FEL
100%
87.5%
Sulfridge, George #1
98858

Blackwater
Laurel
15-H-67
2619FSL,
1061FWL
100%
81.25%
Cox, Millie #1
64101
Williamsburg
Whitley
21-C-64
3150FNL, 675FEL
100%
87.5%
Stanford, Joe M. #1
65731
Williamsburg
Whitley
21-C-64
1580FNL, 2250FWL
100%
87.5%
Davis, Everette #1**
64625
Williamsburg
Whitley
16-C-65
2480FNL,
40FEL
100%
85%
Cox, Charles H. #1
65732
Williamsburg
Whitley
21-C-64
1840FNL, 1075FEL
100%
87.5%
Chambers, Dean #2
82871
Williamsburg
Whitley
24-C-65
2790FSL, 1120FEL
100%
87.5%
Vanover, Gerri #1***
95189
Williamsburg
Whitley
21-C-64
708FNL,
2119FEL
100%
87.5%



*The Crook #2 well has a recently revised survey from Meredith Surveys that will
be used to acquire a new permit to get this well placed under TGC, Inc.’s
Bond.  Once TGC, Inc. secures a permit, it will immediately assign the well to
Wildcat Energy Corp.

 
- 26 -

--------------------------------------------------------------------------------

 

**The Everette Davis #1 well has an adjoining landowner that is in suspense and
TGC, Inc. is awaiting a signed lease for his minority interest.  Once the signed
lease is received, TGC, Inc. will transfer the lease immediately to Wildcat
Energy Corp.


***The Gerri Vanover well has not been produced for over one (1) year due to the
landowner’s request that the well be shut-in or re-worked.


DIVISION ORDERS:


1)  Division Order dated effective October 3, 2007, issued by AT Gas Gathering
Systems, Inc., to Barrett Oil Purchasing, Inc. (Wilkerson #1 Well/Permit No.
14392), 81.25% interest.


2)  Division Order dated effective August 15, 2007, issued by AT Gas Gathering
Systems, Inc., to Barrett Oil Purchasing, Inc. (Crook #1 Well/Permit No. 14740),
87.50% interest.


3)  Division Order dated effective August 15, 2007, issued by AT Gas Gathering
Systems, Inc., to Barrett Oil Purchasing, Inc. (Crook #2 Well/Permit No. 74624),
87.50% interest.


4)  Division Order dated effective October 3, 2007, issued by AT Gas Gathering
Systems, Inc., to Barrett Oil Purchasing, Inc. (Sulfridge Well #1/Permit No.
102467), 81.25% interest.




EQUIPMENT


LAUREL COUNTY:


I.  ACREAGE
Laurel County has approximately 1,450 acres plus and additional 280 acres in
Clay County that borders Laurel County in current leases.  See the “Laurel
County Lease Map” for an approximate lay-out based on records from the Laurel
County PVA Office.  Current leases are shown in Blue shading.


II.  NATURAL GAS TRANSMISSTION LINE
The Laurel County property comes with a high pressure transmission line that is
a welded, x-rayed and tested 6” epoxy fusion coated steel pipeline.  It is
approximately 3 ½ miles in length connecting the gathering system to the Delta
Natural Gas Co. pipeline via a 3-inch meter loop.  It also includes X-rays of
each weld.  See the “Parkway Pipeline Map” for a map of the line.


III.  GATHERING SYSTEM
The gathering system is also an epoxy fusion coated steel line.  It begins at
the inlet side of the Separator located at the Compressor Station and continues
out into the field with approximately .7 of a mile of 6”, and then continues
approximately 1.1 miles of 4” as it connects to 4 wells with a Barton gas meter
located at each well.





 
- 27 -

--------------------------------------------------------------------------------

 

IV.  PIG LAUNCHER & RECEIVER SYSTEM
The Laurel County property also includes a Pig Launcher and Receiver station for
maintaining the transmission line.  The Receiver Station sits on approximately ½
an acre of land that is owned by TGC, Inc. which is also included in this sale.


V.  COMPRESSOR STATION AND DE-HY UNIT
The Gathering System and Transmission Line are connected through a compressor
station that includes a leased electric compressor, an owned 8-tray glycol
dehydrator & separator rated for 2,000 mcfd, and a Pig Launcher Station.  All of
these are situated on approximately one (1) acre of leased land located at 777
Tom Cat Trail, London,  KY.


VI.  EQUIPMENT
There is approximately $25,000 of 6-inch and 4-inch epoxy coated steel pipe
joints that have yet to be used at the Laurel County compressor yard.  A 1989
one-ton Chevy truck equipped with pipe cutting and threading tools mounted on
the bed is included in the sale as well.


The wells are equipped as follows:


 
·
Crook #1

 
o
114 Pumpjack, electric power unit with Barton meter including timer

 
o
Aproximately 3,700 feet of Rods

 
o
2 & 3/8 Tubing, Polish Rod, Down hole pump

 
o
Two (2) x 100 Bbl stock tanks with ladder & walkway

 
o
One (1) heater treater separator

 
o
One (1) wellhead with stuffing box



 
·
Crook #2

 
o
One (1) pumping unit, gas powered engine

 
o
3,200 feet of 2 & 3/8 tubing, rods, polish rod, and downhole pump

 
o
Two (2) x 100 Bbl tanks & separator with Barton meter

 
o
One (1) wellhead with stuffing box



 
·
Sulfridge #1

 
o
Wellhead

 
o
Barton meter



 
·
Wilkerson #1

 
o
One (1) pumping unit, electric powered with timer

 
o
Barton meter

 
o
Approximately 3,700 feet of 2 & 3/8 tubing, rods, downhole pump, polish rod

 
o
Two (2) x 100 Bbl stock tanks, separator

 
o
Wellhead with stuffing box








 
- 28 -

--------------------------------------------------------------------------------

 

WHITLEY COUNTY:


The Whitley County property can be summed up more simply.  It has approximately
1,096 acres in current leases.  See the “Whitley County Lease Map” for an
approximate lay-out based on records from the Whitley County PVA
Office.  Current leases are shown in Blue shading.  The gathering system is
approximately 3.7 miles of 3-inch plastic line with an electric compressor
station.  This electric compressor is leased with an owned separator and gas
metering equipment in a metal building on a fenced one (1) acre, owned lot
located on Cane Creek Road just west of Interstate 75, south of Williamsburg,
KY.




EQUIPMENT


The wells are equipped as follows:


 
·
Cox #1

 
o
Wellhead



 
·
Vanover

 
o
Wellhead



 
·
Everette Davis #1

 
o
Pumpjack unit with gas powered engine

 
o
Approximately 1,500 feet of 2 & 3/8 tubing, rods, downhole pump,

 
o
One (1) x 500 gallon water tank

 
o
Wellhead with stuffing box

 
o
Barton meter



 
·
Dean Chambers #2

 
o
Wellhead



 
·
Dean Chambers #1

 
o
Wellhead

 
o
Barton meter



 
·
Stanford #1

 
o
Wellhead (7-2 swedge)














 
- 29 -

--------------------------------------------------------------------------------

 

SCHEDULE II(1)(e)


Permits, Licenses, Etc.


All permitsreferenced on Schedule II(1)(d), to the extent that such agreements
are of the nature described in Section II(1)(e),are incorporated herein by
referenced.





 
- 30 -

--------------------------------------------------------------------------------

 

SCHEDULE II(1)(g)


Miscellaneous Agreements




All agreements referenced on Schedule II(1)(b), to the extent that such
agreements are of the nature described in Section II(1)(g),are incorporated
herein by referenced.


1)  Equipment Lease dated August 7, 2007, between Kingsley Compression, Inc., as
lessor, and TGC, Inc., as lessee (Laurel Compressor, Model No. KC-370-20E3, Unit
No. 04-871).


2)  Equipment Lease dated November 21, 2007, between Kingsley Compression, Inc.,
as lessor, and TGC, Inc., as lessee (Whitley Compressor, Model No. KC-370-20E3,
Unit No. 06-1167).


3)  Gas Purchase Agreement dated December 3, 2003, between North American Energy
Corporation, buyer, and TGC, Inc., seller.


4)  The Division Orders identified on Schedule II(1)(d)are incorporated herein
by reference.





 
- 31 -

--------------------------------------------------------------------------------

 

SCHEDULE II(3)(b)


Employees


1)  Jonathan Morris, Pumper  ($4,000 + mileage, per month)


2)  Maynard Parker, Landman ($3,000 + mileage, per month)


3)  Travis Scalf, Contract Labor ($1,000 + expenses, per month)













